Citation Nr: 0433364	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-35 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1975 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a November 2002 statement, the veteran appears to be 
raising the issue of entitlement to service connection for a 
back disability.  This matter has not been addressed by the 
RO and is referred to the RO for appropriate action.

The veteran testified before the undersigned at a March 2004 
hearing in Las Vegas, Nevada.  A transcript of that hearing 
is of record.


REMAND

At the March 2004 hearing before the undersigned, the veteran 
testified that he had been awarded Social Security 
Administration (SSA) disability benefits.  He was thereafter 
afforded additional time in which to submit evidence of this, 
and more specific details concerning the alleged stressors 
upon which his claim for service connection for PTSD is 
based.  

The veteran has since submitted a record dated in September 
2002, documenting the SSA award.  However, the medical 
records upon which the award was based were not submitted.  
They should be obtained by the RO as they are potentially 
pertinent to the veteran's claim.

Among the stressors identified by the veteran are: 
involvement in military operations off the coast of Lebanon 
in 1976 for 45 days, and being repeatedly subjected to calls 
to "man your battle stations; being told two airplanes 
crashed in the ocean close to the ship while his ship was so 
anchored; being assaulted with an ice pick while on shore 
leave; seeing a shipmate's foot crushed on a conveyor belt on 
board the ship in the summer of 1977; and being told of a 
friend's suicide on the ship.  In an August 2003 statement, 
the veteran related that he "was there" when his shipmate's 
foot was crushed in a conveyor belt.  

In a March 2004 statement, submitted after the RO's most 
recent consideration of the veteran's claim, the veteran 
provided the name of the shipmate who lost a foot in the 
conveyor belt incident, the name of a witness to the 
incident, and indicated that the incident as occurred in the 
summer of 1977.  Additionally, in a June 1989 VA treatment 
note of record, he related that his ship was anchored off the 
coast of Lebanon in 1976 for 45 days. 

Although the service medical records are unavailable, 
alternative records may verify the veteran's claim.  Given 
the additional details of record as discussed above, further 
attempts to verify the claimed stressors are in order.  In 
addition, if any alleged stressor is verified, the veteran 
should be afforded a VA examination to determine if he has 
PTSD as a result of such stressor(s). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should request the veteran to 
provide a statement providing as many 
details as possible concerning all of his 
alleged stressors.

2.  The RO should advise the veteran of 
alternative forms of evidence he may 
submit to verify the claimed stressors, 
to include statements from service 
comrades, letters or articles written, or 
photographs taken, while the veteran was 
in service.  

3.  The RO should request the veteran 
submit any pertinent evidence in his 
possession.  He should also be requested 
to submit any outstanding medical or 
other evidence supportive of his claim or 
to provide the RO with the information 
and authorization necessary for the RO to 
obtain such evidence on his behalf.  

4.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  

5.  In any event, the RO should undertake 
appropriate development to obtain a copy 
of the records upon which the veteran's 
award of disability benefits from the SSA 
was based.  

6.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

7.  The RO should also undertake 
appropriate development to verify any 
verifiable stressor, to include 
development to verify the incident in the 
summer of 1977 in which the foot of the 
veteran's shipmate (identified in his 
March 2004 statement) was crushed by a 
conveyor belt.  

8.  Then, the RO should determine whether 
any of the veteran's alleged stressors 
have been verified.  If any stressor has 
been verified, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine if the veteran 
has PTSD due to a verified stressor.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to and reviewed by the 
examiner.  The RO must inform the veteran 
of the specific stressor(s) that have 
been verified.  

The examiner should determine if the 
veteran meets the criteria for a 
diagnosis of PTSD and if so, whether the 
PTSD is attributable to a verified 
stressor.  If PTSD is diagnosed, the 
examiner should identify all elements 
supporting the diagnosis.  If the veteran 
does not meet the criteria for a 
diagnosis of PTSD, the examiner should 
explain why. 

9.  The RO should also undertake any 
other development it determines to be 
warranted.

10.  Then, the RO should readjudicate the 
claim of service connection for PTSD 
based on a de novo review of all 
pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




